Case 2:19-cr-20799-MAG-EAS ECF No. 22, PageID.171 Filed 06/22/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                Plaintiff,                                       Case No. 19-20799

vs.                                                              HON. MARK A. GOLDSMITH

JAVIER LOMALI-LANDERAS,

            Defendant.
__________________________________/

                         OPINION & ORDER
      DENYING DEFENDANT JAVIER LOMALI-LANDERAS’S MOTION FOR
         COMPASSIONATE RELEASE (Dkt. 15) WITHOUT PREJUDICE

        This matter is before the Court on Defendant Javier Lomali-Landeras’s motion for

compassionate release (Dkt. 15) due to the impact of the COVID-19 pandemic. The Government has

filed a response to the motion (Dkt. 19) asserting, among other things, that Lomali-Landeras has not

fully exhausted his administrative remedies or waited 30 days after the warden’s receipt of Lomali-

Landeras’s request for compassionate release, which is required under 18 U.S.C. § 3582(c)(1)(A).

For the reasons discussed below, Lomali-Landeras’s motion is denied without prejudice for failure to

comply with § 3582(c)(1)(A).

        Lomali-Landeras seeks compassionate release under the First Step Act of 2019, Pub. L. 115-

391, 132 Stat. 5194. The First Step Act modified the statute concerning the compassionate release of

federal prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by defendants

seeking to reduce their sentences, United States v. Sapp, No. 14-cr-20520, 2020 WL 515935, at *1

(E.D. Mich. Jan. 31, 2020). Generally, federal courts cannot “modify a term of imprisonment once it

has been imposed.” 18 U.S.C. § 3582(c). However, under 18 U.S.C. § 3582(c)(1)(A)(i), a court may

reduce a sentence if, after considering the sentencing factors set forth in § 3553(a), the court finds that
Case 2:19-cr-20799-MAG-EAS ECF No. 22, PageID.172 Filed 06/22/20 Page 2 of 2




“extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

       Before seeking compassionate release from federal courts, however, prisoners must “fully

exhaust[ ] all administrative rights” or else they must wait for 30 days after the warden’s “receipt of

[their] request.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently held, among other things, that

there are no statutory exceptions to this requirement, and that the unprecedented COVID-19 pandemic

does not warrant creating an equitable exception. United States v. Alam, --- F.3d ---, 2020 WL

2845694, at *3-4 (6th Cir. June 2, 2020). When faced with an untimely motion for compassionate

release, district courts must dismiss the motion without prejudice. See id. at *5 (“If (rather than

dismissing) we sat on untimely compassionate release motions until the 30-day window ran its course,

we could end up reviewing stale motions.”).

       Lomali-Landeras does not address the § 3582(c)(1)(A) requirements in his motion. The

Government, however, confirmed with the Bureau of Prisons that, as of June 17, 2020, Lomali-

Landeras has not submitted his request to the warden. See RIS Coordinator Email, Ex. 1 to Resp.

(Dkt. 19-1). Therefore, in light of the Sixth Circuit’s clear instruction on this issue, Lomali-

Landeras’s motion (Dkt. 15) must be dismissed without prejudice.

       SO ORDERED.

Dated: June 22, 2020                                   s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge




                                                  2
